Title: To Thomas Jefferson from Christopher Smith, 4 December 1801
From: Smith, Christopher
To: Jefferson, Thomas


          
            Sir
            Louisa December 4th. 1801
          
          Your favour of 20th. Sept. last was duly received, and its contents attended to immediately on the recpt. of it, I had a search made for the fellow, and could he have been found would have sent him to Mr. Lilly. have since heard he returned to your manager in a few days after he eloped. I wish you to beleive that it is my desire, as well for my own interest as from motives of safety to us all, that my Slaves be kept in proper subjection—
          When the money becomes due for the hire, it will be convenient for me to receive it in Richmond, my freind Mr. David Bullock will (on your informing him where to apply) receive the money and deliver your [specialty]
          I am respectfully your mo: Obt.
          
            Christor. Smith
          
        